Name: Commission Regulation (EC) No 821/97 of 6 May 1997 on additional quantities of textile products to be made available to the Socialist Republic of Vietnam
 Type: Regulation
 Subject Matter: leather and textile industries;  trade policy;  tariff policy;  Asia and Oceania
 Date Published: nan

 7. 5 . 97 EN Official Journal of the European Communities No L 117/9 COMMISSION REGULATION (EC) No 821/97 of 6 May 1997 on additional quantities of textile products to be made available to the Socialist Republic of Vietnam greatly reduce the risk of any recurrence of such overship ­ ments; Whereas the quantities in question , in relation to total imports of these products into the Community, are un ­ likely to cause market disruption if the goods are released into free circulation ; Whereas Article 8 of Regulation (EEC) No 3030/93 allows the Commission to open up additional opportunities for imports under particular circumstances; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 (') of 12 October 1993 on common rules for imports of certain textile products from third countries, as last amended by Commission Regulation (EC) No 447/97 (2) and in particular Article 8 thereof, Whereas for certain categories of textile products Vietnam issued export licences in 1996 for amounts in excess of its 1996 quota levels; whereas it is willing to take appropriate export management measures in 1997 to take account of the overlicensing; HAS ADOPTED THIS REGULATION: Article 1 The following quantities shall be made available to allow the release into free circulation of products for which Vietnam has issued 1996 export licences: Whereas for a number of the product categories export licences have been presented to the competent authorities in the Community in respect of quantities in excess of those actually authorized by the Vienamese authorities when the licences were issued, with the result that levels for those categories have been exceeded; whereas Vietnam is working in close cooperation with the Community to establish the cause of the discrepancies, which may be the result of fraud; Whereas the overruns for other product categories are the result of communication problems between the central licensing board and its regional branches; Whereas this has led to a situation where some importers are unable to get an import licence for goods which have already been shipped to the Community, and the goods are consequently blocked in the port of arrival ; Whereas Vietnam and the Community are currently making efforts to establish a system of control which will Category 7 : Category 21 Category 26 Category 28 19 846 pieces, 42 327 pieces, 64 862 pieces, 274 112 pieces . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1997. For the Commission Leon BRITTAN Vice-President (  ) OJ No L 275, 8 . 11 . 1993 , p . 1 . (2 OJ No L 68 , 8 . 3 . 1997, p . 16 .